Citation Nr: 1400331	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for tinnitus.

2.  Whether there is new and material evidence to reopen a claim for service connection for a disorder manifested by dizziness.  

3.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.  

4.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), with depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1992 to August 1993, together with 3 years and 2 months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this claim now rests with the Denver, Colorado RO.  

In connection with her claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  In a prior final July 1994 decision, the RO determined that the Veteran did not have tinnitus or a disorder manifested by dizziness that was a result of disease or injury incurred in or aggravated by her military service. 

2.  The Veteran filed a petition to reopen these claims in June 2008.  

3.  The additional evidence received since that July 1994 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims for tinnitus or a disorder manifested by dizziness, and does not raise a reasonable possibility of substantiating the claims.

4.  The most competent and credible evidence of record shows that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  The most competent and credible evidence of record shows that the Veteran's service connected bilateral pes planus is manifested by weight bearing line over or medial to the great toe, and bilateral pain on manipulation at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision that denied the prior claims of entitlement to service connection for tinnitus and a disorder manifested by dizziness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a disorder manifested by dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for a 30 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

5.  The criteria are not met for a disability rating in excess of 10 percent for bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in September 2008, prior to the February 2009 denial of her petition to reopen.  

Also in this September 2008 letter, the RO notified the Veteran of the information and evidence needed to substantiate her claims of service connection and increased ratings, together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service VA and private treatment records through October 2012.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In January 2009 and July 2012, the RO arranged for a VA compensation examinations in connection with her claims for service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record reflects that the examiners reviewed the claims file and the circumstances surrounding the Veteran's military service.  In addition, the examination reports show that the examiners considered the contentions of the Veteran, and supported their medical conclusions with data and a rationale.  For these reasons, the Board finds that the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran underwent VA examinations concerning her increased rating claims in January 2009, and October 2012, and neither the Veteran nor her representative have alleged that the PTSD or bilateral pes planus have worsened in severity since then.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  New and Material Evidence

The RO first considered and denied these claims in a July 1994 rating decision.  At the time of the July 1994 RO decision, the Veteran service treatment records and reports of December 1993 and January 1994 VA examinations were considered, with the RO concluding the Veteran did not have the claimed disabilities resulting from military service.  

The RO sent the Veteran a letter notifying her of that decision and apprising her of her procedural and appellate rights in the event she elected to appeal.  However, she did not file a Notice of Disagreement with the July 1994 rating decision.  As such, this July 1994 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the July 1994 RO decision, additional VA treatment records dated through October 2012 have been associated with the Veteran's claims file.  These treatment records show no complaints of or treatment for tinnitus, but do indicate intermittent complaints of dizziness.  

Additionally, SSA and private treatment records show the Veteran sustained a traumatic brain injury in 2005 following a motor vehicle accident.  These records show a history of dizziness and a concussion, but do not show any complaints for tinnitus.  

The Veteran also underwent a VA compensation examination in October 2012 concerning her claim for a disorder manifested by dizziness.  This VA examiner reviewed the claims file and conducted an interview of the Veteran.  The examiner again noted in-service finding of benign paroxysmal positional vertigo from June 1989, as well as the 2005 motor vehicle accident that resulted in traumatic brain injury.  The examiner noted the Veteran's vertigo occurs more than once a week and lasts less than 24 hours.  An examination of the ear was completely normal.  The examiner concluded that the vertigo the Veteran initially experienced was thought to be due to positional vertigo, which lasts for 30 to 60 seconds and will resolve and occur with turning the head in a particular direction.  The examiner found that the Veteran's current complaints were different from the 1989 dizziness experienced following her wisdom teeth extraction.  By way of rationale, the examiner stated that the Veteran reported constant disequilibrium that lasts for weeks, is unremitting, and not associated with particular head movements.  The tests the VA examiner conducted were negative for positional vertigo.  Finally, the examiner pointed to the 2005 motor vehicle accident and traumatic brain injury, which is known to cause disequilibrium.  

The Veteran also presented testimony in support of her claims at the July 2013 hearing.  However, the Veteran merely repeated her contentions that her tinnitus and dizziness/ vertigo began following her wisdom teeth extraction in 1989.  She did not provide any additional information concerning these claims.   

While the additional VA outpatient treatment records, SSA records, private treatment records, and October 2012 VA examination are new in the sense they did not exist at the time of the July 1994 RO decision, as a whole they are not material to the central issue.  In fact, this additional evidence now shows the Veteran has not even complained of or sought treatment for tinnitus since 1993.  As for her claim for dizziness, the evidence clearly shows that her current complaints of disequilibrium are associated with injuries sustained during her 2005 accident.  

As the additional records do not link the claimed disabilities to service, they are not new and material.  Therefore, the claims are not reopened and this aspect of the appeal is denied.  

III.  Increased Rating Claims

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, may accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

	PTSD

By way of background, the Veteran was initial service connected for depression and assigned an initial, noncompensable disability rating, effective from August 14, 1993.  The February 2009 rating decision on appeal continued the Veteran's 0 percent rating for depressive disorder.  In a November 2012 rating decision, the RO determined the Veteran's psychiatric disorder was in fact PTSD, and recharacterized the disability as such.  In that same rating decision, the RO assigned a 10 percent rating, effective from June 30, 2008, the date of receipt of her claim for an increased rating.   

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

In any event, a GAF of 31-40 indicates some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

In January 2009, the Veteran underwent a VA mental health examination.  At that time, she reported flashbacks, nightmares, avoidance tendency, difficulty sleeping, guilt, and reduced affect.  The Veteran reported she was last hospitalized in 1993 for her psychiatric disorder, then diagnosed as depression.  Upon examination, the examiner noted there was no impairment of thought process or communication.  Additionally, no delusions, hallucinations, suicidal or homicidal thoughts were noted, and the Veteran was oriented to person, place and time.  Personal hygiene likewise was maintained.  The Veteran reported difficulty with her short term memory since the 2005 accident, and feelings of depression related to the lack of improvement in her functioning following the 2005 accident.  Additionally, her physical symptoms associated with her 2005 injuries impacted her socialization which further aggravates her negative mood.  She also reported sleep impairment and irritability, but denied suffering from panic attacks.  

As for employment, the Veteran was not employed at the time of this examination, which she reported was due to her physical and cognitive problems associated with her non-service connected traumatic brain injury.  The examiner ultimately concluded that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to her mental disorder and assigned a GAF score of 61.  

VA treatment records through 2012 show the Veteran was receiving treatment for her mental disorders.  However, it appears her mental health treatment was largely in the context of her treatment for the traumatic brain injury sustained in 2005.  The records do no indicate she attended group therapy sessions or counseling sessions solely for her service-connected PTSD.

In July 2012, the Veteran again underwent a VA psychiatric examination, but since the examiner apparently felt an evaluation of PTSD was not requested, her report did not contemplate PTSD, and therefore it will not be considered.  Thereafter, the Veteran was given another examination in October 2012.  At that time, the Veteran was given a diagnosis of PTSD.  The examiner determined no other mental disorders were currently present, including depression.  The Veteran reported symptoms of anxiety, suspiciousness, disturbances in mood and motivation, difficulty adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  The examiner, however,  concluded the Veteran's PTSD was productive  by occupational and social impairment due to only mild or transient symptoms, and assigned a GAF score of 62 was assigned.   

As indicted above, the Veteran is currently in receipt of a 10 percent disability rating.  The next higher 30 percent rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Here, the October 2012 VA examiner related the Veteran did not suffer from occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The 2009 examiner indicated this level of functional impairment was present.  That examiner assigned a GAF score of 61, with the 2012 examiner assigning a score of 62.  Given the language the VA examiners used in characterizing the level of the Veteran's disability and the assignment of GAF scores in the low 60's, resolving reasonable doubt in the Veteran's favor, the Board concludes the criteria for an increased 30 percent rating are met on these facts.  Accordingly, the claim for an increased rating for PTSD is granted.  


	Bilateral Pes Planus 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Here, the Veteran's bilateral pes planus with plantar fasciitis is currently rated at 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 provides that a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

As an initial matter, the Veteran, by her own admission during the July 2013 hearing, denied receiving any treatment for her bilateral pes planus with bilateral plantar fasciitis.  Her statement is corroborated by the available VA, private and SSA records that do not indicate she has received treatment for this disorder at any point during the appeals period.  

A January 2009 VA compensation examination revealed complaints of pain, weakness, swelling, fatigability, and lack of endurance.  The Veteran stated that she is able to stand or walk for less than 15 minutes.  Upon physical examination, there was no evidence of edema, instability, weakness, or tenderness in either foot, and her gait was normal.  Her weight bearing alignment of the Achilles tendons for both feet was abnormal with valgus deviation that was not correctable with manipulation.  Upon x-ray findings, the only noted abnormality was a decrease in the arch of the left foot when non-weight bearing.  As for any effect of the condition on the Veteran's usually occupation and daily activities, mild impairment of activities, particularly walking or standing was noted.  

The Veteran underwent another VA examination in July 2012, where the Veteran reported pain on manipulation in both feet.  Upon physical examination, the examiner determined the Veteran does not have hammer toes, hallux valgus, Morton's neuroma, metatarsalgia, hallux rigidus, pes cavus, or any malunion or nonunion of the tarsal or metatarsal bones.  The Veteran's symptoms were not relieved by arch supports and she reported extreme tenderness of plantar surface of both feet.  There was decreased longitudinal arch height on weight bearing noted in both feet, and the weight bearing line fell over the great toe in both feet.  Upon x-ray findings, the examiner noted arthritis in the right foot, and while it was noted the Veteran would be unable to stand or walk for long periods of time due to her foot pain, she was not considered limited in a sedentary position.  

The Board notes the Veteran does not manifest marked deformity, indications of swelling on use or characteristic callosities.  Therefore, the Board finds the Veteran's symptoms more nearly approximate the criteria for a 10 percent rating.  Accordingly, the claim for an increased rating is denied.  

      Considerations for Both Increased Rating Claims

The Board has also considered whether a claim for a TDIU has been raised.  However, the disabilities at issue do not appear to be not implicated in her unemployability.  (Social Security records reflect she was awarded those benefits due to organic mental disorder and history of head injury headaches.)  The Board also has considered whether the Veteran's disabilities (PTSD and bilateral pes planus) present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for PTSD and bilateral pes planus and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 





ORDER

New and material evidence having not been submitted, the claim to reopen service connection for tinnitus is denied.

New and material evidence having not been submitted, the claim to reopen service connection for a disorder manifested by dizziness is denied.  

Entitlement to a 30 percent disability rating for PTSD is granted.

Entitlement to a disability rating in excess of 10 percent bilateral pes planus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


